Citation Nr: 1419786	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-41 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) for accrued benefits purposes.

2.  Entitlement to service connection for hearing loss for accrued benefits purposes.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1955.  He died in November 2011.  The appellant claims as the surviving spouse.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2009 rating decision of the VA Regional Office in Nashville, Tennessee that denied service connection for PTSD, and an October 2009 RO rating decision that denied service connection for bilateral hearing loss.  The Veteran perfected a timely appeal to the denial of the claims.

The Veteran was afforded a videoconference hearing at the RO in November 2011 before the undersigned.  The transcript is of record. 

The Veteran passed away in November 2011.  The appellant's motion to be substituted as claimant in place of her husband was granted in July 2013.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds that further development is warranted with respect to the issues of entitlement to service connection for PTSD and bilateral hearing loss for accrued benefit purposes.

Initially, the Board observes that prior to the Veteran's death and following the issuance of a statement of the case in June 2010, additional VA outpatient clinical evidence dated in May 2011, and a July 2010 private medical report were received in which a diagnosis of PTSD is recorded.  This evidence was not previously considered in the adjudication of this case.  The appellant has not waived consideration of this evidence by the agency of original jurisdiction.  As such, the Board cannot consider this evidence in the first instance and must remand this matter to the RO for a supplemental statement of the case. See 38 C.F.R. §§ 19.38 , 20.1304(c) (2013). 

The Veteran served in the Navy and was stationed aboard the aircraft carrier Essex in support of combat operations in Korea.  Prior to his death he reported having PTSD and that his primary stressors during service were assisting in the clean-up of casualties after a June 1953 airplane crash at Tachikawa, Japan Air Base in which over 100 people died.  The Veteran also maintained that he witnessed the deaths of many service members as the result of insulin shock therapy while working on the psychiatric ward at Oakland Naval Hospital in the mid 1950s.  

Review of VA outpatient records dated in February 2006 reflects that the Veteran denied any psychiatric-related symptomatology.  However, a PTSD screen was positive in December 2008.  In September 2008, it was recorded that a private physician, Dr. Khan, had prescribed medication for Alzheimer's.  Diagnoses of depressive disorder, not otherwise specified, and cognitive disorder, not otherwise specified were recorded in a March 2009 VA clinic note.  As noted above, diagnoses of PTSD were subsequently rendered in 2010 and 2011.  As such, the record contains a number of psychiatric diagnoses.

During his hearing, the Veteran related that he had sought treatment for psychiatric symptoms at a VA facility in Oakland, California around 1956 or 1957.  As such, all records from the Northern California VA Medical System dating from 1955 should be requested and associated with the claims folder, to include those that may be retired or on microfilm.  

The record reflects that during his lifetime, the Veteran did not have a VA psychiatric examination.  The Board is thus of the opinion that the record should be reviewed by a VA psychiatrist for an analysis and opinion as to whether the Veteran had PTSD or any other acquired psychiatric disorder that was related to service.  The examiner should be informed that prior to his retirement in 1973, the Veteran had been a police officer for many years.

The Veteran testified in November 2011 that while stationed aboard the Essex, he was exposed to a great deal of noise from twin jet airplanes, propeller planes, and heavy artillery on the flight deck, and was given earplugs for aching ears.  He stated that he continued to have hearing impairment, including ringing of the ears, after service.  

The Veteran underwent a VA audiology evaluation in October 2006 at Murfreesboro, Tennessee where he complained of hearing loss of three to four years' duration and constant tinnitus for 10 years.  Sensorineural hearing loss was found.  It recorded that an audiogram was viewable via the tools menu of computerized patient records system.  It was noted at that time that he had had an ear, nose and throat evaluation three years before.  The Board observes, however, that there are no VA clinical data prior to August 2005.  As such, all VA clinical records dated prior to August 2005 should be requested from VA Murfreesboro, Nashville, Mountain Home and Knoxville facilities and associated with the claims folder.  The records should then be referred to a VA audiologist for review of same and an opinion as to whether any hearing impairment was reasonably related to service.  The examiner should be informed that prior to his retirement in 1973, the Veteran had been a police officer for many years.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should request all of the Veteran's records from the Northern California VA Medical System dating back to 1955, to include those that may be retired or on microfilm, and associate with the claims folder or Virtual VA.  Additionally, the RO should retrieve all VA records from VA Murfreesboro, Nashville, Mountain Home and Knoxville, Tennessee facilities dating from August 2005, and associate with the claims folder or Virtual VA.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to secure any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, and whether records are received or not, arrange for the Veteran's claims folder, Virtual VA file, and VBMS file to be examined by a VA psychiatrist, who did not see him previously, to determine whether the diagnostic criteria for PTSD were met.  A copy of this remand must be made available to the examiner designated to examine the Veteran's record.  The RO should provide the examiner with a summary of all stressors that have been identified.  In this latter regard, the examiner is advised that while there is no corroboration that the Veteran was involved in recovery operations after a plane crash in Japan, he served as a hospital corpsman, served on a ship in support of combat operations in Korea, and had almost two years of foreign and/or sea service. 

The examination report must clearly reflect whether a review of the claims folder, Virtual VA file, and VBMS file was conducted.  The examination report should include a discussion of the Veteran's documented medical history and assertions.  Following the review of the record, the examiner must opine whether it is at least as likely as not that a diagnosis of PTSD is supported by any in-service stressor.  If the Veteran is found not to have suffered from posttraumatic stress disorder, the examiner must opine whether it is at least as likely as not that any diagnosed psychiatric disorder was related to the Veteran's active duty service.  The report of examination should include a detailed narrative with a complete rationale for the opinion provided. 

3.  Arrange for the Veteran claims folder to be reviewed by a VA audiologist.  Access to the Veteran's claims folder, Virtual VA file, and VBMS file as well as a copy of this remand must be made available to the reviewing audiologist designated to examine the Veteran's record.  Background and clinical history pertaining to noise exposure in service and thereafter should be provided to the extent possible.  The examiner must furnish an opinion as to whether it is at least as likely as not (50 percent probability or better) the Veteran had a hearing loss that was related to military service.  A complete rationale for the opinion must be provided.

4.  The RO should ensure that the medical reports requested above comply with this remand, especially with respect to the instructions to provide competent medical opinions.  If a report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction. See Stegall v. West, 11 Vet.App. 268 (1998).

5.  After taking any further development deemed appropriate, the RO should re-adjudicate the claims.  If a benefit is not granted, the appellant should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


